Citation Nr: 0920487	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-01 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as secondary 
to herbicide exposure. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from January 1953 to January 
1956 and from August 1956 to August 1973.  He served two 
tours in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has developed bilateral 
peripheral neuropathy as a result of active service.  He 
disagrees with a September 2002 treatment record that relates 
his peripheral neuropathy to alcohol use and notes that he 
stopped drinking in 1980.  Instead, he believes that this 
disability has developed as a result of exposure to 
herbicides in Vietnam.  In the alternative, the Veteran 
argues that his service connected coronary artery disease 
which is evaluated as 100 percent disabling is the cause of 
his peripheral neuropathy.  

As noted by the Veteran's representative, the same September 
2002 treatment record that contains an assessment of alcohol 
induced peripheral neuropathy also contains an assessment of 
possible vascular etiology of peripheral neuropathy.  The 
representative further noted that the Veteran has not been 
afforded a VA examination to determine the etiology of his 
peripheral neuropathy, including whether or not the 
peripheral neuropathy was caused by or aggravated by the 
service connected coronary artery disease.  

Regulations state that a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2008).  In 
addition, secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In this 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995); see also 38 C.F.R. § 3.310(b).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

In this case, the medical evidence clearly establishes that 
the Veteran has a current diagnosis of peripheral neuropathy.  
There is also competent medical evidence that suggest a 
possibility that the peripheral neuropathy is related to the 
Veteran's service connected coronary artery disease.  
However, the record does not contain enough evidence for the 
Board to evaluate this possibility.  Therefore, the Board 
finds that the Veteran should be scheduled for a VA 
examination in order to obtain the necessary opinions.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination by a qualified physician in 
order to determine the nature and 
etiology of his bilateral peripheral 
neuropathy.  The claims folder must be 
made available to the examiner for review 
before the examination.  All indicated 
tests and studies should be conducted.  
After the completion of the examination 
and review of the record, the examiner 
should attempt to express the following 
opinions: 1) Is it as likely as not that 
the Veteran's peripheral neuropathy is 
related to his period of active service?  
In rendering this opinion, the examiner 
should consider both a direct basis and 
development of peripheral neuropathy as a 
result of herbicide exposure in active 
service.  The most likely etiology of the 
Veteran's disability should be noted.  2) 
If the examiner is unable to find a 
relationship between the Veteran's 
peripheral neuropathy and active service, 
the examiner should next address whether 
it is as likely as not that the 
peripheral neuropathy has developed as a 
result of the Veteran's service connected 
coronary artery disease.  
3) If the examiner determines that 
peripheral neuropathy has not developed 
secondary to coronary artery disease, the 
examiner should then address whether it 
is as likely as not that the service 
connected coronary artery disease has 
aggravated (permanently made worse) the 
peripheral neuropathy by causing an 
increase in symptomatology that would not 
otherwise exist.  The reasons and bases 
for all opinions should be included.  

2.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




